STATE OF VERMONT
SUPERIOR COURT                                                               ENVIRONMENTAL DIVISION
Vermont Unit                                                                  Docket No. 155-11-14 Vtec

Killington Resort Parking Project
   Site Plan Approval



                                                Judgment Order

       The above captioned appeal is currently on inactive status, pursuant to this Court’s
December 11, 2015 Decision, which was based upon the settlement stipulation filed by the
parties in this appeal. Killington/Pico Ski Resort Partners, LLC (“Applicant”), represented in this
matter by Christopher D. Roy, Esq., and Pinnacle Condominium Association, Inc. (“Appellant”),
represented by Jon S. Readnour, Esq., are the only parties who have appeared in this appeal.
       During a Court ordered mediation, the parties reached a settlement of all outstanding
legal issues in this appeal. Their settlement was premised upon some revisions to a portion of
Applicant’s site plan, specifically related to the orientation of the proposed internal Road H and
a sidewalk adjoining that Road. Appellant agreed as part of the parties’ settlement stipulation
to withdraw its objection to the approval of Applicant’s site plan application, subject to the
Road H and sidewalk revisions being incorporated into this municipal site plan appeal and two
related applications also pending on appeal with this Court: Applicant’s request for an Act 250
permit for this same Parking Project (In re Killington Resort Parking Project Act 250 Amendment
Application, No. 173-12-13 Vtec, in which this Court issued a Merits Decision and Judgment
Order on March 24, 2016) and a separate applicant’s1 request for Act 250 permits for several
developments within or near the Killington Resort Village Core, approval of certain subdivisions,
and partial positive findings upon applicant’s Master Plan (In re Killington Village Master Plan
Act 250 Application, No. 147-10-13 13 Vtec, in which this Court has today issued a Merits
Decision and Judgment Order). As part of its Merits Decision in these two other appeals, the
Court has accepted the revised Road H site plans into evidence and incorporated those revised


       1
           SP Land Company, LLC is the applicant in the Killington Village Master Plan Act 250 Application appeal.

                                                         1
site plans into these Decisions, both of which have approved the respective applications, with
conditions.
       In light of these determinations, the Court does hereby place this pending appeal
(Docket No. 155-11-14 Vtec) back on the Court’s active Docket. Based upon the parties’
settlement stipulation, the Court accepts and adopts the revised Road H site plans and
approves Applicant’s site plan application, as revised. All other provisions of the Town of
Killington Planning Commission’s October 8, 2014 site plan approval that were not challenged
by Appellant in this appeal shall remain in full force and effect.
       These proceedings are hereby remanded to the appropriate Town of Killington
administrative officials, solely for the purpose of completing the remedial acts necessary to
issue zoning permits and approvals for the proposed Parking Project, in conformance with this
Judgment Order and the unappealed provisions of the Planning Commission’s October 8, 2014
Findings of Fact, Conclusions of Law, and Order.
       This completes the current proceedings in this Docket before this Court.

       Electronically signed at Newfane, Vermont on June 21, 2016 pursuant to V.R.E.F. 7(d).




________________________________
Thomas S. Durkin, Judge
Environmental Division




                                                  2